Citation Nr: 1448721	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder including skin cancer, to
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, had twenty years of active service with the U.S. Army when he retired in November 1979.  His DD 214 show he received the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.

 Although the Veteran originally requested a Travel Board hearing at the RO before a Veterans Law Judge in his July 2010 substantive appeal, he subsequently withdrew his request for a hearing in writing, through his representative, in May 2012. 

In February 2014, the Board remanded the issue on appeal for further development.  The Board also referred to the Agency of Original Jurisdiction (AOJ) the issues of service connection for peripheral neuropathy of the knees, hands, and arms, as secondary to exposure to herbicides, which were raised by the Veteran's representative in his December 2013 written argument.  As these issues have not been adjudicated the Board continues to refer them to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System.  Documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however for reasons explained below the March 2014 VA examination is inadequate as the examiner provided a conclusory opinion without a supporting rationale.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

In February 2014, the Board remanded the issue of service connection for a skin disorder for a VA examination and requested that the VA examiner determine whether the Veteran has a skin disorder that is related to service, to include exposure to Agent Orange and the duties that the Veteran performed as a welder.  The Board noted that the basis for the remand was the Veteran's representative brief dated in December 2013, which referenced medical literature that indicated welders were at significant risk of developing actinic skin damage, to include malignant melanoma and non-melanoma skin cancer.  

On VA examination in March 2014, the examiner, a staff physician, noted that the Veteran had diagnoses of seborrheic keratosis (for many years on the face) and actinic keratosis (for many years over the upper extremities and trunk), and opined that the seborrheic keratosis and actinic keratosis were less likely than not incurred in or caused by service and are not known to be caused, or aggravated by, the Veteran's exposure to Agent Orange or work as a welder.  The examiner did not provide any rationale for the conclusion reached nor, as the Veteran's representative pointed out in a September 2014 brief, did the VA examiner address the medical literature referenced in the brief filed by the Veteran's representative in December 2013.  For these reasons the Board finds that the March 2014 VA examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA opinion from a dermatologist.  If the VA dermatologist determines an examination is necessary to render the opinion, schedule the Veteran for the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify the nature of the skin condition.  cervical spine disability.  The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's current skin disorder had its onset in service or is otherwise related to the Veteran's period of service, to include his duties performed as a welder and his exposure to Agent Orange in Vietnam.  The examiner must address the following:

a.) Service records which show that the Veteran did arch welding.  See, e.g., March 1977 service treatment record.  

b.) The Veteran's DD 214 Form which shows his military occupational specialties included being a track vehicle mechanic for 3 years and watercraft engineer for 15 years.  

c.) Medical literature cited to by the Veteran's representative in the December 2013 brief that shows "(a)rc welding produces the full spectrum of UVR. The short distance between the arc and the welder's skin may not be sufficient to absorb most of the UVB and UVC.  Arc welders may be at significantly increased risk of developing actinic skin damage including malignant melanoma and non-melanoma skin cancer (NMSC).  Apart from producing UVR, arc welding can also produce thermal burns on the skin of welders.  Such burns may also contribute to skin developing skin cancer.  (Copyright 2011 Skin Cancer.)"

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



